Citation Nr: 1241483	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected allergic rhinitis.

2.  Whether a reduction in disability rating from 40 percent to 10 percent for a thoracolumbar disability, effective September 1, 2009, was proper.

3.  Whether a reduction in disability rating from 20 percent to 10 percent for a cervical disability, effective September 1, 2009, was proper.

4.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disability.

5.  Entitlement to a disability rating in excess of 10 percent for headaches.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, June 2009, and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's May 2010 substantive appeal specifically indicated that she did not want a hearing before the Board.  The Veteran's representative stated in July 2010 that the substantive appeal had requested a hearing.  However, that statement appears to be erroneous.  Therefore, the Board finds that a hearing has not been requested and will proceed with adjudication. 

The issues of entitlement to a increased ratings for headaches and a psychiatric disability, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  Vertigo is not shown to be causally or etiologically related to any disease, injury, or incident in service, and vertigo was not caused or aggravated by the Veteran's service-connected disabilities.

2.  A February 2009 rating decision proposed to reduce the rating for a thoracolumbar disability from 40 percent to 10 percent, and a June 2009 rating decision reduced the rating to 10 percent, effective September 1, 2009.

3.  The decision to reduce the rating for a thoracolumbar disability from 40 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

4.  A February 2009 rating decision proposed to reduce the rating for a cervical disability from 20 percent to 10 percent, and a June 2009 rating decision and the Veteran's reduced the rating to 10 percent, effective September 1, 2009.

5.  The decision to reduce the rating for a cervical disability from 20 percent to 10 percent was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by the Veteran's active duty service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2012).

2.  The decision to reduce the rating for a thoracolumbar disability from 40 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2012).

3.  The reduction in rating from 20 percent to 10 percent for a cervical disability was not proper, and the 20 percent rating is restored effective September 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide claimants with notice and assistance in developing evidence for claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claims for entitlement to service connection for vertigo, whether a reduction in rating for a thoracolumbar disability was proper, and whether a reduction in rating for a cervical disability was proper, the Board finds that VA has satisfied its duty to notify.  A May 2008 letter, sent prior to the initial February 2009 and June 2009 rating decisions, advised the Veteran of the evidence and information necessary to substantiate her claims as well as her and VA's respective responsibilities in obtaining the evidence and information.  Additionally, the May 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date.

When reduction in the rating of a service-connected disability is contemplated, if the contemplated lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at her latest address of record of the contemplated action and furnished detailed reasons therefore, and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).

A February 2009 notice letter sent in connection with the rating decision proposing to reduce the ratings for a thoracolumbar disability and a cervical disability provided the Veteran with notice of the proposed reductions and informed her that she could submit medical or other evidence to show why the reductions should not be made.  That letter explained that the evidence could be a statement from a physician with detailed findings about her conditions.  She was also notified that she could request a personal hearing so that she could provide testimony on this matter.  She was further informed that, if she did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  Therefore, this letter provided adequate content notice.

The Veteran's service medical records and VA treatment records have been obtained and considered.  Additionally, the Veteran has not reported, and the record does not show, that she is in receipt of Social Security Administration (SSA) disability benefits for her claimed disorders.  VA conducted a search in May 2008 in which no Title II or Title XVI data was found.  Absent any evidence showing that the Veteran is in receipt of benefits for her claimed disorders, VA need not attempt to obtain her SSA records.  Golz v. Shinseki, 590 F.3d 1317 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all identified and available records.

Additionally, the Veteran was afforded VA examinations in October 2008 in order to adjudicate her claims.  The Board finds that the October 2008 VA examiner offered opinions as to the claimed disorders and based the conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the Board finds that the opinions offered by the October 2008 VA examiner are adequate to assist VA in deciding the Veteran's claims, and no further examinations are necessary.

The Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Service Connection for Vertigo

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Direct service connection requires evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (2012); Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, service connection may be established by evidence of the existence of a chronic disease in service or during an applicable presumption period and present manifestations of the same chronic disease, or when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307 (2012).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2012).  Moreover, secondary service connection may be established by any aggravation of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently in receipt of service connection for combined tension-migraine headaches, and for allergic rhinitis.

In her May 2008 claim, the Veteran asserted that she had vertigo secondary to her service-connected allergic rhinitis.  At her October 2008 VA examination, the Veteran specified that she began having recurrent lightheaded dizzy spells with her migraine headaches, and that both began in 2003.  She further stated that she rarely had lightheadedness or dizziness without having a migraine headache.

The Board recognizes that the Veteran is competent to report symptoms such as dizziness.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (2010).

The Board finds that the questions regarding the diagnosis of vertigo and the potential relationship between the Veteran's claimed vertigo and her service-connected disabilities or any instance of her military service are complex in nature and not subject to lay opinion because they require medical training or expertise.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no indication that the Veteran possesses the requisite knowledge or training to diagnose vertigo or relate it to service or to a service-connected disability, as that requires the medical expertise to distinguish between headaches, rhinitis, and vertigo, and their respective etiologies and interactions.

Therefore, while the Veteran is competent to describe her recurrent lightheaded dizzy spells, the Board accords her statements regarding the diagnosis and etiology of her claimed vertigo little probative value as she is not competent to opine on such complex medical questions.  In that regard, the Veteran has offered only conclusory statements regarding the relationship between her vertigo and her service and her service-connected disabilities.  Waters v. Shinseki, 601 F.3d 1274 (2010).

The most probative evidence of record indicates that the Veteran does not have vertigo.  Specifically, in October 2008, a VA examiner recorded the Veteran's statements above, reviewed the claims file, and performed a physical examination.  The examiner found that the Veteran did not have true vertigo, but with the migraine headaches she got lightheaded and had dizzy spells.  The examiner explained that lightheadedness and dizziness frequently occur with migraine headaches, and both the migraine headaches and the recurrent lightheadedness and dizziness began in 2003.  Furthermore, the examiner found that the Veteran had no nystagmus or peripheral vestibular disorders.

The Board accords the greatest probative weight to the October 2008 VA examiner's opinion because the opinion is both competent as it is offered by a medical professional and credible based on its internal consistency and the VA examiner's duty to offer opinions.  Moreover, the examiner offered clear conclusions with supporting data with a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In her March 2009 notice of disagreement, the Veteran asserted that VA should give greater probative weight to the diagnosis of vertigo made by the Veteran's treating VA physician, whom she noted had treated her for three years.  The Board has carefully considered the findings of that VA physician.  In June 2008, that physician noted that the Veteran's vertigo was a new issue and recommended testing.  That physician also suggested that it could be allergy or sinus related, but those symptoms were not particularly worse.  In January 2009, that physician wrote: "vertigo - ongoing intermittent issue, has tinnitus."  In April 2009, that physician wrote: "vertigo - concerned that her recent C&P exam letter stated that there was no proof that she had vertigo (no nystagmus etc on exam at that time).  [The Veteran] reports that she is still having vertigo episodes, most recently end of Feb through early March and another episode this week.  During these episodes [the Veteran] describes sensation that the room is moving around even when she is sitting still, walls seem to spin.  Using zofran as needed."

In addition to the foregoing, the Board also acknowledges that, in a March 2009 Mental Health Clinic (MHC) initial psychiatric evaluation note, a VA clinician provided an Axis III diagnosis of vertigo.  The clinician noted that the Veteran reported that she was unemployed secondary to vertigo and other disabilities, that she did not have those disabilities prior to service in Iraq, and that she often worried that in addition to the stressful environment, if they were exposed to something that would predispose those conditions.

After careful review, the Board finds that the October 2008 VA examining physician's conclusions outweigh those of the treating VA physician and the VA mental health evaluating clinician, for three reasons.  First, the treating VA physician's statements indicate speculation that the Veteran's symptoms could be allergy or sinus related, or, presumably, that they might be related to tinnitus, and that testing was indicated.  Warren v. Brown, 6 Vet. App. 4 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Second, unlike the October 2008 VA examining physician, neither of the other aforementioned VA physicians performed testing to ascertain whether vertigo was present.  The treating VA physician's April 2009 notation is significant because it shows her acknowledgement of the Veteran's C&P examination test results and provides no test results to the contrary.  Third, neither of the other aforementioned VA physicians provided a rationale for why the Veteran's claimed vertigo was related to her service, or to her service-connected disabilities.  Consequently, the Board finds that the October 2008 VA examiner's conclusion that the Veteran does not have vertigo is the most probative.

As the Veteran does not have vertigo, it follows that vertigo could not have been aggravated by her service-connected disabilities.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Finally, the Board has also considered whether service connection is warranted on the basis of chronicity or continuity of symptomatology.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The Board finds that the most probative evidence demonstrates that the Veteran did not have a diagnosis of chronic vertigo in service, and the condition of vertigo was not noted during service at any time.  Rather, in a September 2003 Report of Medical History, the Veteran denied ever having dizziness or fainting spells.  Furthermore, a clinician did not find vertigo in the Veteran's September 2003 Report of Medical Examination.  The Board finds that contemporaneous evidence from service is the most probative with respect to the question of chronicity and continuity of symptomatology.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

Therefore, the Board finds that service connection is not warranted for the claimed vertigo.  The claimed vertigo is shown to not be diagnosed as vertigo by the preponderance of the evidence of record, but to be merely a symptom of lightheadedness or dizziness connected with her service-connected headache disability and to manifest when she has headaches.  Therefore that symptoms is already compensated in the 10 percent rating provided for headaches and may not be otherwise separately compensated.  38 C.F.R. § 4.14 (2012).

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for vertigo.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reduction for a Thoracolumbar Disability

The Veteran filed a claim for service connection for chronic lower back pain with sciatica in October 2003.  A February 2004 rating decision granted service connection for a lumbar disability and assigned an initial 0 percent rating, effective November 20, 2003, the day after her separation from service.  A February 2006 rating decision increased the Veteran's rating from 0 percent to 10 percent, effective January 20, 2005.  An April 2007 rating decision increased the rating from 10 percent to 40 percent, effective November 22, 2006.

In a February 2009 rating decision, the RO proposed to reduce the rating for the thoracolumbar disability from 40 percent to 10 percent as findings from an October 2008 VA examination showed that her disability had improved.  Subsequently, a June 2009 rating decision reduced the rating from 40 percent to 10 percent, effective September 1, 2009.  On appeal, the Veteran contends that the reduction of the disability rating was improper.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).

After completing the predetermination procedures, the RO must send the Veteran written notice of the final action.  That notice must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e) (2012).  

For ratings which have continued for long periods at the same level, five years or more, there are other regulatory provisions.  However, those provisions do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2012).

VA rating reductions, as with all VA rating decisions, must be based upon review of the entire history of the Veteran's disability.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13 (2012).

There are three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining whether the evidence indicates an actual change in the disability.  Second, it must be determined whether the examination reports showing that change were based upon thorough examinations.  Third, it must be determined whether the improvement actually shows an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The Board finds that the RO satisfied the due process notification requirements for reduction.  38 C.F.R. § 3.105(e) (2012).  Specifically, after the proposed reduction was issued in February 2009, the Veteran was notified in an accompanying February 2009 letter that she had 60 days to present additional evidence and had the right to request a personal hearing on the matter.  The Veteran submitted additional evidence in the form of a May 2009 written statement, and new VA treatment records were also associated with the claims file.  The Veteran did not request a hearing.  Subsequently, the final rating decision was issued in June 2009, accompanied by a June 19, 2009, notice letter.  That rating decision reduced the 40 percent rating for the thoracolumbar strain to 10 percent.  The effective date of the reduction, September 1, 2009, was after expiration of the 60-day period from the date of notice of the final rating action as set forth in the applicable VA regulation.  38 C.F.R. § 3.105(e) (2012).  Therefore, the Board finds that the RO complied with applicable due process laws and regulations in issuing the proposed reduction and final reduction.

The Board further finds that the RO's decision to reduce the Veteran's rating for a thoracolumbar disability from 40 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction.  A 40 percent rating is assigned under the General Rating Formula for Diseases and Injuries of the Spine, when there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

At the October 2008 examination, the Veteran's thoracolumbar disability did not result in incapacitating episodes.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).

Therefore, the Veteran's thoracolumbar disability is rated as provided in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a., Diagnostic Code 5237 (2012).  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the ratings are:


Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

38 C.F.R. § 4. 71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral bending are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2012).

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal combined range of motion of the thoracolumbar spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V (2012).

Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4. 71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012).

At an October 2008 VA examination, The Veteran reported that her low back pain radiated into her hips.  On testing, the Veteran had repeated forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 45 degrees; and right and left lateral rotation to 45 degrees (all with pain, and without weakness, fatigue, or lack of endurance).  The examiner found that neurological, sensory, and motor examinations were normal throughout.  There was no muscle atrophy.  Muscle strength was good throughout.  Reflexes were very active and equal throughout.  The examiner diagnosed the Veteran with a posterior bulging disk, L4-L5, with daily low back pain.

The Board finds that the October 2008 VA examination constitutes the most probative evidence of record because such is both competent as it is offered by a medical professional and credible based on its internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board also notes that, in April 2009, a VA clinician noted that the Veteran saw a chiropractor for her back spasms, and had lumbar pain daily.

Therefore, at the time of the RO's June 2009 rating decision effectuating the reduction, the Board finds that the most probative evidence of record showed that the Veteran did not have forward flexion of the thoracolumbar spine to60 degrees or less; or forward flexion of the cervical spine 30 degrees or less; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran also did not have favorable or unfavorable ankylosis of the spine, or neurological manifestations.  Based on the applicable rating criteria, the Veteran's signs and symptoms at the time of the June 2009 rating decision were consistent with a 10 percent rating.

The Board observes that, in the April 2009 VA treatment assessment and plan, the Veteran's treating physician found that the Veteran had parasthesia and neuropathy.  However, the Board finds that notation is less probative than the October 2008 VA examination results because the October 2008 examiner performed a neurological examination and found that sensory and motor systems were normal throughout and reflexes were very active and equal throughout.  By contrast, the April 2009 treating physician provided no test results to substantiate that assessment.  Additional VA testing conducted in December 2008 showed that the Veteran had no neuropathy to her left arm or left leg.  That testing followed the Veteran's October 29, 2008 complaint to a VA physician that she had a spasm and lost feeling in her left arm and left leg.

The Board finds that the evidence dated since the issuance of the June 2009 rating decision reducing the Veteran's disability rating for her thoracolumbar strain with disc bulge at L4-5 has continued to show manifestations consistent with a 10 percent rating, insofar as no new evidence meeting the criteria for a higher rating is of record.  In sum, the Board finds that at the time of the June 2009 rating decision and subsequent to that decision, the evidence shows that the Veteran's overall disability picture had improved to the extent that a reduction was warranted.  Accordingly, the reduction of the Veteran's rating for her thoracolumbar strain with disc bulge at L4-5 from 40 percent to 10 percent was proper.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for restoration of the 40 percent rating previously assigned for her thoracolumbar strain with disc bulge at L4-5.  Therefore, the claim is denied.  38 C.F.R. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reduction for a Cervical Disability

The Veteran filed a claim for service connection for a cervical strain in October 2003.  A February 2004 rating decision granted service connection for a cervical disability and assigned an initial 10 percent rating, effective November 20, 2003, the day after her separation from service.  An April 2007 rating decision increased the rating from 10 percent to 20 percent, effective November 22, 2006.

A February 2009 rating decision proposed to reduce the rating for a cervical disability from 20 percent to 10 percent, as findings from an October 2008 VA examination showed that her cervical strain had improved.  Subsequently, a June 2009 rating decision reduced the rating from 20 percent to 10 percent, effective September 1, 2009.  On appeal, the Veteran contends that the reduction of the disability rating was improper.

The Board finds that the decision to reduce the Veteran's rating for a disability from 20 percent to 10 percent was not supported by the evidence contained in the record at the time of the reduction.  A 20 percent rating is assigned under the General Rating Formula for Diseases and Injuries of the Spine, when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2012).

As indicated in the October 2008 examination, the evidence demonstrated that the Veteran's cervical strain with osteophytic spurring did not result in incapacitating episodes.  Therefore, the Veteran's cervical strain with osteophytic spurring was rated as provided in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2012).

At an October 2008 VA examination, the Veteran reported having neck pain without any radiation.  On testing, the Veteran had repeated forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 70 degrees (all with pain, and without weakness, fatigue, or lack of endurance).  The examiner found that neurological, sensory, and motor examinations were normal throughout.  There was no muscle atrophy.  Muscle strength was good throughout.  Reflexes were very active and equal throughout.  The examiner diagnosed the Veteran with mild osteophytic spurring of C4-C7 with reversal of the normal curvature, with daily neck pain.

The Board finds that the October 2008 VA examination constitutes the most probative evidence of record because such is both competent as it is offered by a medical professional and credible based on its internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data and a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A reversal of the normal curvature of the cervical spine is synonymous with reversed lordosis, which warrants a 20 percent rating.  While the Board acknowledges that the October 2008 VA examiner did not specifically comment on the Veteran's extent of muscle spasm or guarding, the Board finds that, absent additional development on that question, it should not have been assumed that her reversed cervical lordosis was not attributable to her service-connected cervical spine disability.  Therefore, the Board finds that the Veteran's characteristics at the time of the June 2009 rating decision are consistent with a 20 percent rating.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the reduction of the Veteran's rating for her cervical strain with osteophytic spurring from 20 percent to 10 percent was improper.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002); Greyzck v. West, 12 Vet. App. 288 (1999).  While the Board acknowledges that her cervical spine range of motion has increased, the overall severity of her condition, as determined by the General Rating Formula for Diseases and Injuries of the Spine, has not improved.

Accordingly, the Board finds that restoration of the 20 percent evaluation for a cervical strain with osteophytic spurring is warranted.  Reasonable doubt has been resolved in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for vertigo is denied.

The reduction in rating for a thoracolumbar disability from 40 percent to 10 percent was proper; the appeal is denied.

The reduction in rating for a cervical disability from 20 percent to 10 percent was not proper, and the 20 percent rating is restored effective September 1, 2009.  The appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Based on the Veteran's assertions in November 2011, through her representative, that her headaches and depressive disorder are more severe, new examinations are required so as to determine the current nature and severity of those disabilities.  The Veteran was last examined by VA for her headaches in October 2008, and was last examined by VA for her major psychiatric disability in October 2009.  As the Veteran was most recently examined by VA over three and four years ago, the Board finds that contemporaneous examinations are warranted to determine the current nature and severity of her headaches and psychiatric disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Because the issue of issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims of entitlement to a disability rating in excess of 10 percent for headaches, and entitlement to an initial disability rating in excess of 30 percent for a psychiatric disability, that issue must also be remanded.  Issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue.  Moffitt v. Brown, 10 Vet. App. 214 (1997); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the Veteran should be given an opportunity to identify any healthcare provider who treated her for her service-connected disabilities.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare provider who treated her for her service-connected disabilities.  After securing any necessary authorization, obtain all identified treatment records which are not already of record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of her combined tension-migraine headaches.  The examiner must review the claims file and must note that review in the report.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all manifestations of the Veteran's combined tension-migraine headaches.  The examiner should specifically state whether the headaches are characterized as including (1) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; (2) characteristic prostrating attacks occurring on an average once a month over last several months; (3) characteristic prostrating attacks averaging one in two months over last several months; or (4) less frequent attacks.  Additionally, the examiner should discuss the impact that the Veteran's combined tension-migraine headaches have on her employability.

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of her major depressive disorder with associated insomnia and anxiety.  The examiner must review the claims file and must note that review in the report.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all manifestations of the Veteran's major depressive disorder with associated insomnia and anxiety.  Additionally, the examiner should discuss the impact that the Veteran's major depressive disorder with associated insomnia and anxiety have on her employability.

4.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that her service-connected disabilities of major depressive disorder with associated insomnia and anxiety, combined tension-migraine headaches, left ear tinnitus, thoracolumbar strain with disc bulge at L4-5, cervical strain with osteophytic spurring, hallux valgus and bunion of the left foot, allergic rhinitis, and a small right thigh cyst render her unable to secure or follow a substantially gainful occupation.  The examiner should note that in determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


